UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: Vanguard New York Tax- Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2016 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments (unaudited) As of August 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.6%) New York (101.6%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.600% 9/7/16 LOC 9,220 9,220 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.580% 9/7/16 LOC 3,400 3,400 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.580% 9/7/16 LOC 3,960 3,960 1 Connetquot NY Central School District BAN 2.000% 9/1/17 10,500 10,631 1 Connetquot NY Central School District TAN 2.000% 6/27/17 13,500 13,647 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.580% 9/7/16 LOC 3,015 3,015 2 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.580% 9/7/16 6,665 6,665 Franklin County NY Civic Development Corp. Revenue VRDO 0.580% 9/7/16 LOC 5,300 5,300 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.610% 9/7/16 LOC 16,715 16,715 Kings Park NY Central School District BAN 2.000% 7/19/17 10,500 10,619 Lancaster NY Central School District BAN 2.000% 6/15/17 10,534 10,631 Middle Country NY Central School District TAN 2.000% 6/27/17 19,250 19,456 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.650% 9/7/16 LOC 7,205 7,205 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.620% 9/7/16 54,850 54,850 New York City NY Build NYC Resource Corp. Revenue (Asia Society Project) VRDO 0.590% 9/7/16 LOC 6,000 6,000 2 New York City NY GO TOB VRDO 0.580% 9/7/16 7,500 7,500 New York City NY GO VRDO 0.580% 9/1/16 1,400 1,400 New York City NY GO VRDO 0.580% 9/1/16 1,000 1,000 New York City NY GO VRDO 0.580% 9/1/16 LOC 8,250 8,250 New York City NY GO VRDO 0.590% 9/1/16 LOC 11,630 11,630 New York City NY GO VRDO 0.590% 9/1/16 4,100 4,100 New York City NY GO VRDO 0.590% 9/1/16 4,300 4,300 New York City NY GO VRDO 0.550% 9/7/16 34,900 34,900 New York City NY GO VRDO 0.620% 9/7/16 LOC 5,000 5,000 New York City NY GO VRDO 0.630% 9/7/16 LOC 7,900 7,900 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.600% 9/7/16 LOC 4,500 4,500 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.640% 9/7/16 LOC 6,400 6,400 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.650% 9/7/16 LOC 5,000 5,000 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.610% 9/7/16 6,665 6,665 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.640% 9/7/16 6,730 6,730 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.640% 9/7/16 17,345 17,345 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.670% 9/7/16 LOC 15,800 15,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Elliot Chelsea Development) VRDO 0.610% 9/7/16 LOC 2,000 2,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.670% 9/7/16 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (1133 Manhattan Avenue) VRDO 0.630% 9/7/16 LOC 25,670 25,670 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.650% 9/7/16 6,000 6,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.650% 9/7/16 LOC 2,300 2,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.670% 9/7/16 LOC 23,100 23,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.650% 9/7/16 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Rivereast Apartments) VRDO 0.660% 9/7/16 LOC 20,000 20,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.640% 9/7/16 LOC 6,000 6,000 New York City NY Housing Finance Agency Revenue (900 Eighth Avenue) VRDO 0.650% 9/7/16 LOC 25,000 25,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.570% 9/7/16 LOC 9,430 9,430 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.580% 9/7/16 LOC 3,220 3,220 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 5,400 5,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 14,000 14,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 8,000 8,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 3,750 3,750 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 7,180 7,180 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 4,550 4,550 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 2,200 2,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 9/1/16 3,500 3,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.600% 9/7/16 9,000 9,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.610% 9/7/16 27,650 27,650 2 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.590% 9/7/16 5,250 5,250 2 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.590% 9/7/16 3,335 3,335 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.600% 9/7/16 5,000 5,000 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.600% 9/7/16 15,210 15,210 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.580% 9/7/16 12,400 12,400 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.580% 9/7/16 6,000 6,000 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.590% 9/7/16 2,890 2,890 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.590% 9/7/16 3,000 3,000 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.590% 9/7/16 5,000 5,000 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.590% 9/7/16 5,000 5,000 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.600% 9/7/16 6,300 6,300 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 9/1/16 14,100 14,100 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 9/1/16 1,600 1,600 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 9/1/16 5,700 5,700 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.590% 9/1/16 2,500 2,500 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.550% 9/7/16 LOC 8,800 8,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.650% 9/7/16 1,000 1,000 3 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) PUT 0.640% 12/9/16 15,000 15,000 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.570% 9/7/16 55,600 55,600 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.570% 9/7/16 37,100 37,100 2 New York Convention Center Development Corp. Revenue TOB VRDO 0.580% 9/7/16 10,400 10,400 2 New York Convention Center Development Corp. Revenue TOB VRDO 0.710% 9/7/16 7,020 7,020 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.680% 9/7/16 LOC 20,000 20,000 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.640% 9/7/16 5,350 5,350 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.580% 9/1/16 LOC 2,940 2,940 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.570% 9/7/16 LOC 12,700 12,700 2 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.590% 9/7/16 4,500 4,500 New York Metropolitan Transportation Authority Revenue VRDO 0.570% 9/1/16 LOC 18,880 18,880 New York Metropolitan Transportation Authority Revenue VRDO 0.580% 9/1/16 LOC 5,600 5,600 New York Metropolitan Transportation Authority Revenue VRDO 0.580% 9/1/16 LOC 5,600 5,600 New York Metropolitan Transportation Authority Revenue VRDO 0.570% 9/7/16 LOC 4,275 4,275 New York Metropolitan Transportation Authority Revenue VRDO 0.600% 9/7/16 LOC 20,000 20,000 New York Metropolitan Transportation Authority Revenue VRDO 0.610% 9/7/16 LOC 10,000 10,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.580% 9/7/16 LOC 2,680 2,680 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.580% 9/7/16 LOC 2,265 2,265 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.580% 9/7/16 LOC 4,855 4,855 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.580% 9/7/16 LOC 10,600 10,600 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.600% 9/7/16 15,400 15,400 New York State Dormitory Authority Revenue (Cornell University) CP 0.470% 10/4/16 6,000 6,000 New York State Dormitory Authority Revenue (Cornell University) CP 0.540% 10/4/16 5,000 5,000 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.610% 9/7/16 15,700 15,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.610% 9/7/16 4,800 4,800 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.610% 9/7/16 LOC 9,695 9,695 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.600% 9/7/16 LOC 3,965 3,965 2 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) TOB VRDO 0.580% 9/7/16 7,860 7,860 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.600% 9/7/16 LOC 51,715 51,715 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.600% 9/7/16 LOC 5,335 5,335 2 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.590% 9/7/16 9,200 9,200 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.590% 9/7/16 6,000 6,000 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.590% 9/7/16 5,500 5,500 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.590% 9/7/16 7,500 7,500 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.590% 9/7/16 11,000 11,000 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.590% 9/7/16 4,000 4,000 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.600% 9/7/16 4,375 4,375 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.580% 9/7/16 16,000 16,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.580% 9/7/16 44,100 44,100 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.640% 9/7/16 LOC 5,000 5,000 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.560% 9/7/16 LOC 28,775 28,775 2 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.580% 9/7/16 7,115 7,115 2 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.710% 9/7/16 6,430 6,430 2 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.580% 9/7/16 11,580 11,580 2 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.590% 9/7/16 3,365 3,365 2 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.590% 9/7/16 3,650 3,650 2 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.590% 9/7/16 8,000 8,000 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.640% 9/7/16 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (316 Eleventh Avenue) VRDO 0.650% 9/7/16 LOC 6,500 6,500 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.630% 9/7/16 LOC 6,250 6,250 New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.650% 9/7/16 LOC 24,500 24,500 New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.650% 9/7/16 LOC 14,500 14,500 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.600% 9/7/16 LOC 22,800 22,800 New York State Housing Finance Agency Housing Revenue (Dock Street Rental LLC) VRDO 0.650% 9/7/16 LOC 14,800 14,800 New York State Housing Finance Agency Housing Revenue (Dock Street) VRDO 0.650% 9/7/16 LOC 11,500 11,500 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.670% 9/7/16 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.650% 9/7/16 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.670% 9/7/16 LOC 33,000 33,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.650% 9/7/16 LOC 4,600 4,600 New York State Housing Finance Agency Housing Revenue (West 20th Street) VRDO 0.650% 9/7/16 LOC 14,000 14,000 New York State Housing Finance Agency Revenue (Clinton Park) VRDO 0.630% 9/7/16 LOC 13,500 13,500 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.650% 9/7/16 7,000 7,000 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.630% 9/7/16 LOC 7,000 7,000 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.600% 9/7/16 LOC 1,185 1,185 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.720% 9/7/16 LOC 10,010 10,010 New York State Local Government Assistance Corp. Revenue VRDO 0.660% 9/7/16 38,305 38,305 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.630% 9/1/16 4,620 4,620 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.630% 9/1/16 7,200 7,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.640% 9/7/16 18,700 18,700 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.660% 9/7/16 15,000 15,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.660% 9/7/16 11,090 11,090 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.680% 9/7/16 24,200 24,200 New York State Power Authority Revenue CP 0.460% 9/8/16 6,341 6,341 New York State Power Authority Revenue CP 0.500% 9/15/16 13,044 13,044 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 23,405 23,970 2 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.590% 9/7/16 7,500 7,500 2 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.590% 9/7/16 5,850 5,850 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.580% 9/7/16 LOC 4,550 4,550 New York State Urban Development Corp. Revenue TOB VRDO 0.610% 9/7/16 5,300 5,300 North Hempstead NY BAN 2.250% 4/4/17 7,500 7,562 2 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.620% 9/7/16 LOC 20,000 20,000 2 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.620% 9/7/16 LOC 31,000 31,000 2 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.620% 9/7/16 LOC 12,000 12,000 2 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.640% 9/7/16 LOC 27,500 27,500 2 Nuveen New York Dividend Advantage Municipal Fund VRDP VRDO 0.680% 9/7/16 LOC 34,500 34,500 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.650% 9/7/16 LOC 3,975 3,975 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.650% 9/7/16 LOC 7,170 7,170 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.580% 9/7/16 LOC 5,040 5,040 Pittsford NY Central School District BAN 2.000% 2/10/17 7,000 7,044 Port Authority of New York & New Jersey Revenue 5.000% 10/15/16 1,000 1,005 2 Port Authority of New York & New Jersey Revenue TOB VRDO 0.590% 9/7/16 8,500 8,500 2 Port Authority of New York & New Jersey Revenue TOB VRDO 0.600% 9/7/16 2,900 2,900 2 Port Authority of New York & New Jersey Revenue TOB VRDO 0.600% 9/7/16 1,050 1,050 2 Port Authority of New York & New Jersey Revenue TOB VRDO 0.640% 9/7/16 1,710 1,710 2 Port Authority of New York & New Jersey Revenue TOB VRDO 0.640% 9/7/16 6,500 6,500 Rensselaer County NY GO 2.000% 8/11/17 9,600 9,712 Saratoga County NY Capital Resource Corp. Revenue (Saratoga Hospital Project) VRDO 0.580% 9/7/16 LOC 8,700 8,700 Scarsdale NY Union Free School District BAN 2.000% 6/22/17 5,000 5,048 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.610% 9/7/16 LOC 13,050 13,050 Tarrytowns NY Union Free School District BAN 2.000% 7/12/17 8,845 8,942 Three Village NY Central School District TAN 2.000% 6/27/17 26,000 26,282 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.600% 9/7/16 LOC 23,075 23,075 2 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.600% 9/7/16 3,750 3,750 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.580% 9/1/16 LOC 2,645 2,645 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.580% 9/1/16 LOC 2,700 2,700 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.600% 9/7/16 LOC 18,110 18,110 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.640% 9/7/16 LOC 15,075 15,075 2 Triborough Bridge and Tunnel Authority New York Revenue TOB VRDO 0.590% 9/7/16 2,665 2,665 Ulster County NY BAN 2.000% 11/23/16 8,812 8,841 2 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.600% 9/7/16 1,000 1,000 Warwick Valley Central School District BAN 2.000% 7/7/17 5,000 5,050 West Babylon NY Union Free School District BAN 2.000% 8/4/17 9,500 9,609 West Babylon NY Union Free School District TAN 2.000% 6/23/17 15,000 15,160 Williamsville NY Central School District BAN 2.000% 6/14/17 8,225 8,301 Total Tax-Exempt Municipal Bonds (Cost $1,998,025) Total Investments (101.6%) (Cost $1,998,025) Other Assets and Liabilities-Net (-1.6%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2016. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $403,560,000, representing 20.5% of net assets. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). New York Tax-Exempt Money Market Fund (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2016, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New York Long-Term Tax-Exempt Fund Schedule of Investments (unaudited) As of August 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) New York (100.1%) Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.000% 11/15/20 (Prere.) 325 394 Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.125% 11/15/20 (Prere.) 150 183 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.250% 11/15/17 (Prere.) 5,000 5,281 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.750% 11/15/17 (Prere.) 3,840 4,079 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.375% 5/1/29 (12) 3,455 3,865 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.500% 5/1/32 (12) 2,550 2,862 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.375% 5/1/29 (12) 4,395 4,916 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.500% 5/1/32 (12) 1,500 1,684 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons West Project) 5.375% 5/1/29 (12) 3,415 3,820 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/40 (4) 2,500 2,848 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/45 3,800 4,329 Arlington NY Central School District GO 4.000% 5/15/27 1,000 1,186 Battery Park City Authority New York Revenue 5.000% 11/1/31 2,500 3,100 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 1/15/20 (Prere.) 1,550 1,806 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 1/15/20 (Prere.) 16,025 18,807 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.250% 1/15/20 (Prere.) 5,475 6,471 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 1/15/20 (Prere.) 19,390 22,998 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.500% 1/15/20 (Prere.) 2,250 2,678 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/31 3,655 2,028 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/32 1,745 957 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/33 2,160 1,126 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/46 450 132 1 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/24 1,800 2,211 1 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/25 1,655 2,057 1 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/26 3,000 3,770 1 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/27 3,200 4,029 1 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/28 2,275 2,851 1 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/30 2,500 3,102 1 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/42 5,900 7,152 Broome County NY Industrial Development Agency Revenue (Good Shepherd Village Project) 6.875% 7/1/18 (Prere.) 3,250 3,617 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/24 1,395 1,652 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 7/1/25 2,000 2,471 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/25 1,590 1,902 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/37 4,515 5,166 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 7/1/40 1,500 1,763 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/24 500 619 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/25 500 630 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/26 1,000 1,251 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/28 2,000 2,470 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/29 500 614 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/39 2,715 3,225 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/44 2,510 2,946 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/28 1,505 1,885 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/28 2,000 2,505 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/29 1,595 1,984 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/34 650 771 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 4.000% 7/1/41 4,000 4,410 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/44 2,000 2,347 Dutchess County NY Local Development Corp. Revenue (Marist College Project) 5.000% 7/1/45 1,240 1,482 Erie County NY GO 5.000% 4/1/22 1,630 1,953 Erie County NY GO 5.000% 4/1/23 1,000 1,202 Erie County NY GO 5.000% 4/1/25 560 667 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 5,000 6,037 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 4,000 4,819 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/25 3,695 4,394 2 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.610% 9/8/16 6,035 6,035 Freeport NY GO 5.000% 1/15/23 2,335 2,763 Freeport NY GO 5.000% 1/15/24 2,540 2,990 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/31 (4) 1,100 1,351 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/33 (4) 300 367 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/34 (4) 500 609 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/36 (4) 1,000 1,210 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 10/1/28 1,320 1,609 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 9/1/43 5,000 5,798 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/22 2,130 2,492 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/23 3,350 3,934 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/28 1,300 1,496 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/41 2,815 3,240 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.750% 7/1/23 1,600 1,779 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/29 2,170 2,575 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/34 1,800 2,100 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/39 1,645 1,903 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/44 1,670 1,924 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 (3) 11,235 11,446 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 12,370 12,603 Hudson Yards Infrastructure Corp. New York Revenue 5.250% 2/15/47 7,925 9,100 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 28,525 33,630 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 100 101 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 (ETM) 930 1,038 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 4,070 4,521 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/19 (Prere.) 2,225 2,539 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/21 2,000 2,347 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/24 (4) 19,830 17,292 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 1,500 1,802 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/26 3,400 4,060 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/26 1,000 1,256 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/27 (4) 15,905 12,846 Long Island NY Power Authority Electric System Revenue 4.500% 5/1/28 (14) 1,880 1,892 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/28 1,000 1,242 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/34 4,500 5,398 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/35 6,000 7,168 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/37 7,325 8,630 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 11,005 12,422 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/39 5,500 6,553 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/44 9,140 10,875 Madison County NY Capital Resource Corp. Revenue (Colgate University Project) 5.000% 7/1/40 1,495 1,840 Madison County NY Capital Resource Corp. Revenue (Colgate University Project) 5.000% 7/1/43 6,000 7,358 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 3,890 3,906 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/30 3,500 4,158 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/35 3,000 3,564 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/40 3,700 4,345 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/37 2,600 2,979 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/42 5,305 6,048 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.500% 6/1/39 1,500 1,791 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.000% 6/1/44 2,500 2,877 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/29 1,250 1,577 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/30 4,880 5,953 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/31 1,000 1,250 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/32 1,640 2,043 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/33 1,400 1,736 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/37 1,000 1,225 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 4.000% 7/1/39 1,500 1,670 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/45 4,030 4,831 Nassau County NY GO 5.000% 10/1/20 9,025 10,456 Nassau County NY GO 5.000% 1/1/22 5,000 5,936 Nassau County NY GO 5.000% 4/1/24 5,000 6,170 Nassau County NY GO 5.000% 1/1/27 3,000 3,780 Nassau County NY GO 5.000% 1/1/28 2,815 3,528 Nassau County NY GO 5.000% 4/1/29 4,320 5,254 Nassau County NY GO 5.000% 4/1/34 5,740 6,848 Nassau County NY GO 5.000% 4/1/35 1,500 1,784 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/21 4,430 5,164 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/22 2,225 2,642 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/27 5,695 6,633 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/31 2,000 2,305 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/37 1,000 1,140 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/27 4,000 4,659 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 995 1,144 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/37 8,190 9,333 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/42 3,000 3,408 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/23 700 849 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/24 500 615 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/25 1,400 1,711 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,500 1,804 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,690 2,019 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/29 1,565 1,859 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/30 1,750 2,081 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/31 1,000 1,185 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/34 1,970 2,300 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/25 325 403 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/26 335 413 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/27 425 520 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/28 375 455 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/31 1,245 1,491 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/33 1,135 1,350 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/35 1,000 1,181 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/40 1,250 1,467 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/45 1,500 1,753 New York City NY Build NYC Resource Corp. Revenue (Ethical Culture Fieldston Project) 5.000% 6/1/23 850 1,038 New York City NY Build NYC Resource Corp. Revenue (Ethical Culture Fieldston Project) 5.000% 6/1/24 740 919 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/23 1,400 1,698 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/25 1,325 1,619 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/27 1,000 1,206 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/20 1,775 2,009 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/21 1,875 2,169 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/22 3,010 3,530 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/29 1,890 2,303 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/36 5,000 5,934 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/41 1,875 2,210 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 4.000% 7/1/45 2,500 2,681 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/27 200 251 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/28 270 337 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/29 225 279 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/30 310 383 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/32 660 810 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/33 660 807 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/34 580 707 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/38 1,000 1,211 New York City NY Build NYC Resource Corp. Revenue (YMCA of Greater New York) 5.000% 8/1/29 1,000 1,201 New York City NY Build NYC Resource Corp. Revenue (YMCA of Greater New York) 4.000% 8/1/36 1,100 1,200 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.710% 9/8/16 LOC 3,435 3,435 New York City NY GO 5.000% 1/1/17 (Prere.) 935 948 New York City NY GO 5.000% 1/1/17 (Prere.) 6,850 6,949 New York City NY GO 5.000% 10/1/17 (Prere.) 455 476 New York City NY GO 5.250% 8/15/18 (Prere.) 1,235 1,345 New York City NY GO 6.250% 10/15/18 (Prere.) 990 1,106 New York City NY GO 5.375% 4/1/19 (Prere.) 2,785 3,117 New York City NY GO 5.450% 4/1/19 (Prere.) 8,180 9,172 New York City NY GO 5.625% 4/1/19 (Prere.) 1,605 1,808 New York City NY GO 5.250% 9/1/21 5,750 6,277 New York City NY GO 5.000% 8/1/22 4,250 4,753 New York City NY GO 5.000% 8/1/22 4,000 4,622 New York City NY GO 5.000% 8/1/22 5,000 6,088 New York City NY GO 5.250% 8/15/22 10,000 10,893 New York City NY GO 5.250% 9/1/22 12,000 13,095 New York City NY GO 5.000% 8/1/23 5,000 6,230 New York City NY GO 5.000% 8/1/24 4,000 5,028 New York City NY GO 5.250% 8/15/24 13,765 14,983 New York City NY GO 5.000% 8/1/25 10,540 12,524 New York City NY GO 5.000% 8/1/25 2,000 2,565 New York City NY GO 5.000% 8/1/26 5,000 6,324 New York City NY GO 5.000% 8/1/26 3,000 3,895 New York City NY GO 5.000% 8/1/26 4,370 5,635 New York City NY GO 5.000% 8/15/26 14,500 15,700 New York City NY GO 5.250% 8/15/26 5,100 5,547 New York City NY GO 5.000% 4/1/27 5,000 5,977 New York City NY GO 5.000% 8/1/27 9,900 12,278 New York City NY GO 5.000% 8/1/27 15,290 18,200 New York City NY GO 5.000% 8/1/27 4,550 5,715 New York City NY GO 5.000% 8/1/27 5,000 6,510 New York City NY GO 5.000% 5/15/28 4,500 4,981 New York City NY GO 5.000% 8/1/28 1,915 2,270 New York City NY GO 5.000% 8/1/28 3,710 4,416 New York City NY GO 5.000% 8/1/28 4,000 5,026 New York City NY GO 5.000% 8/1/28 5,000 6,460 New York City NY GO 5.000% 8/1/28 7,000 7,803 New York City NY GO 5.000% 8/1/28 3,000 3,812 New York City NY GO 6.250% 10/15/28 45 50 New York City NY GO 5.625% 4/1/29 1,395 1,559 New York City NY GO 5.000% 8/1/29 2,500 2,959 New York City NY GO 5.000% 8/1/29 8,500 10,729 New York City NY GO 5.000% 8/1/29 5,000 6,375 New York City NY GO 5.000% 8/1/29 5,000 6,196 New York City NY GO 5.000% 8/1/30 6,220 7,581 New York City NY GO 5.000% 8/1/30 2,335 2,846 New York City NY GO 5.000% 8/1/30 2,185 2,590 New York City NY GO 5.000% 8/1/30 5,000 6,338 New York City NY GO 5.000% 8/1/30 3,000 3,737 New York City NY GO 5.000% 3/1/31 6,000 7,226 New York City NY GO 5.450% 4/1/31 320 357 New York City NY GO 4.000% 8/1/31 2,775 3,204 New York City NY GO 5.000% 8/1/31 3,000 3,542 New York City NY GO 5.000% 8/1/31 1,500 1,806 New York City NY GO 5.000% 8/1/31 2,000 2,449 New York City NY GO 5.000% 8/1/31 2,230 2,653 New York City NY GO 5.000% 8/1/31 5,000 6,252 New York City NY GO 5.000% 3/1/32 5,000 6,008 New York City NY GO 4.000% 8/1/32 1,935 2,225 New York City NY GO 5.000% 8/1/32 2,985 3,517 New York City NY GO 5.000% 8/1/32 4,000 4,897 New York City NY GO 5.000% 3/1/33 7,500 8,976 New York City NY GO 5.000% 8/1/33 2,875 3,565 New York City NY GO 5.000% 10/1/33 6,500 7,838 New York City NY GO 5.000% 10/1/34 2,000 2,412 New York City NY GO 5.000% 8/1/35 3,500 4,114 New York City NY GO 5.375% 4/1/36 1,215 1,360 New York City NY GO 5.000% 6/1/36 910 1,106 New York City NY GO 4.000% 8/1/36 2,500 2,818 New York City NY GO 5.000% 10/1/36 3,000 3,543 New York City NY GO 5.000% 3/1/37 6,790 8,053 New York City NY GO 5.000% 8/1/37 4,000 4,949 New York City NY GO VRDO 0.590% 9/1/16 1,100 1,100 New York City NY GO VRDO 0.590% 9/1/16 1,600 1,600 New York City NY GO VRDO 0.550% 9/8/16 5,000 5,000 New York City NY GO VRDO 0.580% 9/8/16 LOC 2,000 2,000 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 2,000 2,287 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 3,000 3,402 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 3,300 3,692 New York City NY Housing Development Corp. Capital Fund Grant Program Revenue (New York City Housing Authority Program) 5.000% 7/1/23 1,000 1,237 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 2,700 3,296 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 3,035 3,696 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/1/29 1,500 1,576 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 5,220 5,497 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 2,520 2,663 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/15/29 3,500 3,721 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 2,605 3,162 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/1/30 3,000 3,215 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.650% 11/1/34 3,000 3,164 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/15/34 5,000 5,376 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.550% 11/1/35 3,000 3,139 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.550% 11/1/39 3,500 3,740 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.750% 11/1/40 3,000 3,155 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/42 2,600 2,811 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.700% 11/1/46 7,155 7,652 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.950% 2/1/26 7,000 7,402 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.950% 2/1/26 5,000 5,287 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (8 Spruce Street) 3.500% 2/15/48 5,000 5,153 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal-Federation of Jewish Philanthropies of New York, Inc.) 5.000% 7/1/34 4,850 5,655 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.125% 1/1/29 (12) 1,750 1,948 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.375% 1/1/39 (12) 4,000 4,487 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/34 (12) 10,285 6,147 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/35 (12) 4,305 2,444 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 9,670 9,702 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 7.000% 3/1/49 (12) 34,550 39,754 New York City NY Industrial Development Agency Special Facility Revenue (New York Stock Exchange Project) 5.000% 5/1/29 2,020 2,226 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/17 10,000 9,946 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 4,250 4,177 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/18 (Prere.) 2,320 2,531 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/21 4,490 4,217 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 5,000 6,432 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 10,000 12,780 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,372 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,265 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 1,500 1,775 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 12,385 14,570 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,000 6,469 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 10,000 11,248 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 6,000 7,290 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 12,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 5,000 6,077 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 2,500 3,063 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 4,955 6,071 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/38 10,000 12,576 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 7,500 9,170 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 5,405 6,608 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/40 5,000 5,566 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 7,500 8,401 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 13,355 14,959 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/40 18,500 20,865 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 13,400 14,588 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 7,755 8,464 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 15,385 17,912 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,784 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 2,500 2,961 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 8,470 9,991 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 11,642 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 3,430 4,035 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 5,000 6,021 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 24,465 29,256 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 14,405 17,599 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 7,455 8,977 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.590% 9/8/16 1,505 1,505 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 2,700 2,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 2,315 2,315 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 9,600 9,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 2,900 2,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 2,500 2,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 2,100 2,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 9/1/16 3,300 3,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 9/1/16 3,500 3,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 9/1/16 1,400 1,400 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 3,000 3,841 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/27 4,000 5,111 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/28 8,665 11,008 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/29 16,000 20,240 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/30 2,775 3,510 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/31 11,000 13,866 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 (14) 6,740 6,849 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 9,500 10,510 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/25 (14) 5,200 5,284 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 5,000 5,530 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 (14) 6,150 6,249 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 1,970 2,503 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/28 2,805 3,383 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/29 5,000 6,006 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 500 549 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 1,585 1,853 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 4,260 5,114 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/32 500 548 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 4,000 4,676 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 7,000 7,680 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 8,205 9,834 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 6,112 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 10,000 10,964 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/36 5,000 6,044 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/37 (12)(3) 12,120 12,316 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/37 13,885 16,633 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 3,250 3,835 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/39 7,110 7,816 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,200 6,044 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,975 7,227 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 2,000 2,442 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/41 2,000 2,435 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/43 1,410 1,698 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.580% 9/8/16 5,535 5,535 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 5,620 5,785 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 (Prere.) 6,725 7,069 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 3,740 4,170 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 15 17 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/24 3,970 4,415 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 3,000 3,586 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 3,000 3,877 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 1,000 1,175 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/27 2,000 2,334 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 2,500 3,188 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 2,000 2,332 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/29 2,000 2,351 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 4,985 5,535 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/29 5,000 6,355 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/30 5,000 6,355 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 1,500 1,763 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/30 5,000 5,549 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/30 4,825 6,024 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 2,880 2,961 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,000 2,323 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,500 3,102 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 3,575 4,145 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 7,300 8,808 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 5,350 6,719 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 2,850 3,551 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 10,260 12,762 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 9,500 11,876 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/34 2,195 2,634 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,000 6,036 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/34 10,000 12,401 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,883 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 7,500 8,711 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/35 3,000 3,560 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 2/1/36 4,000 4,518 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/36 11,600 14,318 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/37 5,000 6,132 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 2,000 2,367 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/39 5,000 6,132 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/39 7,160 8,808 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 3,750 4,335 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/41 15,000 18,159 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/42 3,505 4,141 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/42 2,500 3,051 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 9/1/16 2,445 2,445 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.590% 9/1/16 800 800 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 5.000% 10/1/18 (Prere.) 4,845 5,283 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/34 4,000 4,389 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/39 4,000 4,386 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.570% 9/8/16 8,000 8,000 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/21 1,000 1,172 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/31 7,000 8,062 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/33 4,000 4,875 New York Convention Center Development Corp. Revenue 5.000% 11/15/33 3,000 3,711 New York Convention Center Development Corp. Revenue 5.000% 11/15/40 12,915 15,685 New York Convention Center Development Corp. Revenue 5.000% 11/15/45 4,000 4,840 2 New York Counties Tobacco Trust Revenue 6.250% 6/1/41 6,600 6,977 New York Liberty Development Corp. Revenue 5.000% 11/15/31 10,835 12,691 New York Liberty Development Corp. Revenue 5.000% 12/15/41 14,750 17,324 New York Liberty Development Corp. Revenue 5.000% 9/15/43 14,360 16,454 New York Liberty Development Corp. Revenue 5.250% 12/15/43 6,750 8,066 New York Liberty Development Corp. Revenue 5.125% 1/15/44 24,000 27,044 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,000 23,198 New York Liberty Development Corp. Revenue 5.125% 11/15/44 4,200 4,898 New York Liberty Development Corp. Revenue 5.625% 7/15/47 6,055 6,944 New York Liberty Development Corp. Revenue 6.375% 7/15/49 18,225 20,659 New York Liberty Development Corp. Revenue 5.750% 11/15/51 25,000 30,023 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 5,000 5,983 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/32 5,000 5,986 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/40 4,680 5,537 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 3/15/44 4,965 5,647 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 58,475 80,278 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.500% 10/1/37 9,565 13,637 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 (Prere.) 2,500 2,634 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/18 (Prere.) 4,000 4,487 New York Metropolitan Transportation Authority Revenue 0.994% 11/1/22 (4) 3,750 3,628 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 1,000 1,244 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/23 1,000 1,121 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 10,000 12,191 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,330 2,740 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 3,000 3,274 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 5,853 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 4,945 5,397 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 6,326 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 6,468 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 4,000 4,366 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 6,385 8,030 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 4,250 5,345 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 2,250 2,410 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 1,000 1,175 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 3,000 3,755 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 5,000 6,258 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 1,000 1,175 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 3,715 3,982 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 1,150 1,354 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 6,540 8,319 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 1,500 1,808 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,050 2,458 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,000 6,109 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 3,500 4,218 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/35 3,000 3,677 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/35 3,250 3,983 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/36 1,030 1,158 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/37 6,875 8,484 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/37 5,000 6,135 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 10,000 11,874 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/38 1,000 1,196 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/39 5,000 6,119 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 10,000 11,609 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/41 2,000 2,346 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 4,000 4,761 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 5,000 5,923 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/55 2,045 2,493 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/56 7,700 9,328 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/56 5,000 6,206 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/56 6,500 8,139 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/19 (Prere.) 5,000 5,723 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/19 (Prere.) 4,000 4,579 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/19 (Prere.) 4,000 4,579 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.625% 11/15/18 (Prere.) 90 100 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.625% 11/15/18 (Prere.) 410 455 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/29 6,975 8,503 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.250% 11/15/30 2,500 3,276 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/31 11,000 13,403 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.250% 11/15/31 2,500 3,263 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.250% 11/15/32 2,500 3,252 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/33 5,000 5,949 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/34 1,700 2,149 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/36 8,000 10,046 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/56 2,000 2,455 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.500% 11/15/18 (Prere.) 3,730 4,204 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.500% 11/15/28 1,270 1,430 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 10,000 11,909 New York State Dormitory Authority Hospital Revenue (Albany Medical Center Hospital) 5.000% 8/15/18 (4) 565 567 New York State Dormitory Authority Hospital Revenue (Hudson Valley Hospital Center) 5.000% 8/15/27 (4) 4,335 4,504 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 3,000 3,537 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,000 1,179 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 4,000 4,687 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 1,000 1,175 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/32 1,530 1,889 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/35 1,000 1,172 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/41 11,000 12,766 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/42 13,500 15,768 New York State Dormitory Authority Revenue 5.000% 10/1/27 2,700 3,469 New York State Dormitory Authority Revenue 5.000% 10/1/28 3,000 3,826 New York State Dormitory Authority Revenue 5.000% 10/1/29 2,250 2,852 New York State Dormitory Authority Revenue (Barnard College) 5.000% 7/1/26 750 957 New York State Dormitory Authority Revenue (Barnard College) 4.000% 7/1/31 1,100 1,258 New York State Dormitory Authority Revenue (Barnard College) 4.000% 7/1/32 1,340 1,527 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/26 1,630 1,906 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/27 1,210 1,413 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/28 1,000 1,164 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/29 1,000 1,162 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) 5.000% 7/1/32 710 809 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/31 500 643 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 5,000 5,727 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 1,825 2,144 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/46 1,250 1,562 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/17 300 309 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/18 325 345 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/19 250 273 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/20 400 447 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/21 300 342 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/28 540 621 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.500% 7/1/33 1,000 1,194 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/34 350 398 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/42 600 677 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.750% 7/1/43 7,085 8,523 New York State Dormitory Authority Revenue (Fordham University) 4.000% 7/1/21 250 285 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 400 513 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/29 1,300 1,655 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/31 1,200 1,514 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/33 1,000 1,252 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/34 755 942 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/35 500 621 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/36 1,350 1,670 New York State Dormitory Authority Revenue (Fordham University) 5.500% 7/1/36 3,000 3,601 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/26 2,500 3,134 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/31 3,000 3,657 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/33 7,325 8,833 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/35 3,500 4,196 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/40 7,500 8,971 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/26 2,355 2,738 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/27 1,520 1,759 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/21 2,000 2,378 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/23 1,490 1,794 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/36 1,000 1,169 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/28 (4) 500 541 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/26 740 800 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/27 650 700 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/29 1,000 1,075 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/42 500 534 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/20 500 573 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 4,051 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 4,500 5,184 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 1,500 1,708 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,000 1,145 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.150% 7/1/24 (14) 2,000 2,449 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/17 (Prere.) 8,000 8,298 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.750% 7/1/20 (Prere.) 1,000 1,189 New York State Dormitory Authority Revenue (New York University Hospitals Center) 6.000% 7/1/20 (Prere.) 1,000 1,198 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/22 900 1,088 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/26 670 834 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/27 650 831 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/28 700 885 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/29 1,500 1,882 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/32 745 930 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/33 400 497 3 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/18 (Prere.) 15,700 16,940 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/28 4,500 5,839 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 1,000 1,252 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 6,625 8,018 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 1,000 1,241 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 2,000 2,509 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 5,000 6,405 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/31 865 1,073 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/32 1,000 1,235 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/33 2,365 2,909 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/33 12,000 15,150 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 3,250 3,891 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 4,200 5,028 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 5,000 5,557 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 10,000 11,728 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/48 3,000 3,607 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 1,800 1,814 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 5,495 5,537 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 4,285 4,318 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 4,035 4,066 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 3,965 3,995 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 4.000% 5/1/20 350 386 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/20 2,520 2,878 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/21 1,000 1,175 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/22 1,465 1,759 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 1,000 1,167 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/27 1,535 1,926 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/28 2,000 2,493 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/29 7,910 9,799 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/30 2,000 2,459 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 7,000 8,124 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,500 3,054 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/33 3,500 4,260 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.250% 5/1/34 1,000 1,170 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/36 3,000 3,591 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/39 4,000 4,640 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/41 2,500 2,869 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/43 2,050 2,423 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/23 (Prere.) 30 37 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/23 (Prere.) 20 25 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/23 (Prere.) 30 37 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/25 1,270 1,468 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/28 1,470 1,668 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/29 795 900 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/16 (Prere.) 10,000 10,131 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 5,000 6,413 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 5,825 7,128 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/27 1,670 2,124 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 5,000 5,877 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,185 2,567 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,225 2,451 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/28 3,000 3,665 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 5,000 6,196 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 3,790 4,446 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 6,000 7,478 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 3,480 4,101 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 5,000 5,980 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 6,615 7,931 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/33 1,750 2,221 New York State Dormitory Authority Revenue (Personal Income Tax) 5.750% 3/15/36 10,000 11,280 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 11,600 13,799 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/37 5,000 6,064 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 5,000 5,520 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 3,695 4,476 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/38 18,000 19,986 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 5,030 6,129 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 12,230 14,485 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 10,000 11,638 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 5,000 6,045 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/19 (Prere.) 3,750 4,207 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/23 400 489 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/25 500 618 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/27 420 537 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/28 1,000 1,210 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 500 602 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 1,000 1,263 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/30 500 633 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/31 500 630 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/34 2,000 2,394 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/39 1,750 2,070 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/39 1,205 1,476 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/25 1,355 1,640 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/38 2,250 2,644 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/40 2,000 2,277 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/42 3,000 3,504 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/33 2,670 3,248 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/34 2,720 3,308 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/38 9,000 10,840 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.580% 9/8/16 1,100 1,100 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 4,610 5,190 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 6,495 7,739 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 1,340 1,630 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 2,860 3,505 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 1,000 1,188 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 (15) 4,375 5,578 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 1,425 1,848 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 1,000 1,251 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 1,000 1,247 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 (4) 1,500 1,861 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/31 (4) 750 920 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/32 (4) 1,000 1,224 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/33 (4) 1,000 1,220 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/33 600 747 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/34 (4) 1,000 1,216 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/34 520 646 New York State Dormitory Authority Revenue (St. John's University) 5.250% 7/1/17 (Prere.) 9,000 9,351 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/26 740 938 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/27 650 818 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/31 1,500 1,845 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/44 2,500 2,907 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,300 1,590 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/27 2,500 3,039 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,250 2,695 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.250% 7/1/31 2,500 3,056 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 8,000 9,597 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/27 5,000 5,989 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 3,000 3,570 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/31 1,750 2,073 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/42 2,000 2,366 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/20 (Prere.) 5,575 6,679 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 3,000 3,429 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/40 3,000 3,581 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,786 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/45 3,000 3,573 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 1/1/17 (Prere.) 1,000 1,015 3 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 1/1/17 (Prere.) 8,405 8,529 New York State Dormitory Authority Revenue (Vassar College) 5.000% 7/1/46 2,500 2,588 New York State Dormitory Authority Revenue (Wyckoff Heights Medical Center) 5.000% 2/15/21 1,000 1,175 New York State Dormitory Authority Revenue (Wyckoff Heights Medical Center) 5.000% 8/15/21 1,250 1,489 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 (ETM) 135 139 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 655 662 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 (ETM) 390 409 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 665 683 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/18 (ETM) 390 422 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/18 660 690 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 65 73 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 20 22 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 350 392 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 130 146 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/20 295 311 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/20 (ETM) 1,325 1,519 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/20 2,265 2,427 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 (ETM) 285 335 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 (Prere.) 370 440 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 495 536 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/26 80 83 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/27 1,650 1,698 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/28 615 631 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/40 630 639 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/27 3,000 3,854 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/31 8,975 11,091 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/32 2,650 3,268 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/33 5,000 6,147 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/33 4,840 6,062 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/34 5,000 6,119 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/35 5,240 6,392 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/36 7,995 9,728 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/37 5,000 6,076 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/38 1,200 1,439 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/43 13,685 16,180 2 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.590% 9/8/16 7,500 7,500 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.858% 5/1/32 (10) 3,250 2,901 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.858% 5/1/32 (10) 3,525 3,142 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.858% 5/1/32 (10) 4,725 4,217 New York State Energy Research & Development Authority Pollution Control Revenue (Niagara Mohawk Corp.) 1.311% 12/1/25 (2) 2,535 2,440 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 8,000 8,831 3 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 9/15/17 (Prere.) 2,900 3,034 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 2,000 2,370 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 1,985 1,992 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 3,000 3,901 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 3,000 3,874 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 2,000 2,371 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 5,870 7,273 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 6,187 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 6,314 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/33 5,000 6,281 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/34 3,000 3,057 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/34 4,145 5,125 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/35 3,000 3,781 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 4.000% 6/15/36 2,500 2,873 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 1,500 1,765 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 5,900 6,944 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 3,000 3,760 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 4.000% 6/15/46 3,000 3,397 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 (ETM) 5 5 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 3,005 3,033 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,000 3,544 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 9/15/40 2,370 2,915 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 3,505 4,117 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 3/15/45 5,000 6,080 New York State Environmental Facilities Corp. Water Facilities Revenue (United Water New Rochelle Inc. Project) 4.875% 9/1/40 4,000 4,328 New York State GO 5.000% 3/1/28 14,550 17,868 New York State GO 5.000% 2/15/39 9,500 10,475 New York State Housing Finance Agency Housing Revenue 3.850% 11/1/42 1,405 1,462 3 New York State Housing Finance Agency Revenue (Personal Income Tax) 5.000% 9/15/17 (Prere.) 15,245 15,953 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 970 994 New York State Local Government Assistance Corp. Revenue VRDO 0.650% 9/8/16 10,000 10,000 New York State Local Government Assistance Corp. Revenue VRDO 0.660% 9/8/16 6,300 6,300 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 1,755 1,797 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 4.750% 11/1/24 1,087 1,171 New York State Power Authority Revenue 5.000% 11/15/38 1,000 1,184 New York State Thruway Authority Revenue 5.000% 5/1/19 5,000 5,556 New York State Thruway Authority Revenue 5.000% 1/1/26 2,545 3,045 New York State Thruway Authority Revenue 5.000% 1/1/27 (14) 2,000 2,113 New York State Thruway Authority Revenue 5.000% 1/1/28 5,150 6,442 New York State Thruway Authority Revenue 5.000% 1/1/28 (14) 2,500 2,641 New York State Thruway Authority Revenue 5.000% 1/1/29 1,200 1,507 New York State Thruway Authority Revenue 5.000% 1/1/29 4,000 4,944 New York State Thruway Authority Revenue 5.000% 1/1/30 4,000 4,731 New York State Thruway Authority Revenue 5.000% 1/1/30 1,700 2,121 New York State Thruway Authority Revenue 5.000% 1/1/30 2,500 3,069 New York State Thruway Authority Revenue 5.000% 1/1/31 8,500 10,053 New York State Thruway Authority Revenue 5.000% 1/1/31 2,900 3,595 New York State Thruway Authority Revenue 5.000% 1/1/31 5,500 6,718 New York State Thruway Authority Revenue 5.000% 1/1/32 2,970 3,679 New York State Thruway Authority Revenue 5.000% 1/1/32 4,070 4,954 New York State Thruway Authority Revenue 5.000% 1/1/33 2,340 2,877 New York State Thruway Authority Revenue 5.000% 1/1/37 9,000 10,533 New York State Thruway Authority Revenue 4.000% 1/1/38 1,255 1,414 New York State Thruway Authority Revenue 5.000% 1/1/41 4,000 4,869 New York State Thruway Authority Revenue 5.000% 1/1/42 9,765 11,363 New York State Thruway Authority Revenue 5.000% 1/1/46 5,000 6,049 New York State Thruway Authority Revenue 5.000% 1/1/51 5,700 6,858 New York State Thruway Authority Revenue 5.250% 1/1/56 7,400 9,153 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (Prere.) 150 154 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 5,000 6,050 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 10,000 12,070 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 2,000 2,338 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 2,000 2,336 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 9,000 9,940 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/29 2,000 2,336 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 2,000 2,328 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/32 7,975 9,516 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/24 2,500 2,942 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 2,305 2,712 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 2,735 3,148 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 1,500 1,825 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/31 1,500 1,816 New York State Urban Development Corp. Revenue 5.625% 1/1/28 3,860 4,290 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 (Prere.) 7,000 7,167 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 (Prere.) 2,500 2,668 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 5,000 6,547 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 3,365 4,257 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/27 5,000 6,471 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 5,000 6,191 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 3,000 3,623 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/36 2,740 3,017 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/43 10,000 11,730 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 1,355 1,541 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/24 10,000 10,830 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.610% 9/8/16 14,900 14,900 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/20 (14) 8,685 10,503 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/21 (14) 9,230 11,566 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/26 320 373 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/30 2,750 3,182 2 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.710% 9/8/16 LOC 2,500 2,500 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.500% 3/1/24 3,000 3,111 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.250% 3/1/31 2,000 2,006 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/28 450 533 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/30 450 528 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/32 1,000 1,145 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/33 575 664 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/35 635 727 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/40 1,940 2,220 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/42 1,750 1,984 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/45 2,450 2,787 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/19 (Prere.) 6,000 6,728 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/31 1,000 1,222 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 4.000% 10/1/19 650 688 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 5.000% 10/1/20 655 725 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 5.000% 10/1/45 3,000 3,345 Port Authority of New York & New Jersey Revenue 5.000% 8/15/28 (4) 10,000 10,419 Port Authority of New York & New Jersey Revenue 5.000% 9/1/28 2,000 2,517 Port Authority of New York & New Jersey Revenue 5.000% 5/1/29 2,200 2,514 Port Authority of New York & New Jersey Revenue 5.000% 10/15/29 3,500 4,452 Port Authority of New York & New Jersey Revenue 5.000% 5/1/30 2,345 2,679 Port Authority of New York & New Jersey Revenue 5.000% 5/1/31 2,300 2,628 Port Authority of New York & New Jersey Revenue 5.000% 5/1/32 2,500 2,858 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 6,500 7,477 Port Authority of New York & New Jersey Revenue 5.000% 5/1/33 3,500 4,002 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 1,750 2,187 Port Authority of New York & New Jersey Revenue 5.000% 9/1/34 1,290 1,589 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,453 Port Authority of New York & New Jersey Revenue 5.250% 7/15/36 4,000 4,684 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 10,765 12,260 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 10,000 11,594 Port Authority of New York & New Jersey Revenue 5.000% 10/15/41 5,000 6,142 Port Authority of New York & New Jersey Revenue 5.000% 5/1/45 8,765 10,622 Port Authority of New York & New Jersey Revenue 5.250% 10/15/55 7,750 9,613 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 7,000 8,061 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 4,000 4,706 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 9,365 10,988 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/28 310 395 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/29 660 835 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/31 450 564 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/34 830 1,025 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/35 1,510 1,861 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/36 545 670 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/43 8,870 10,245 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/21 (Prere.) 1,570 1,873 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 1,500 1,779 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 9,180 10,434 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/29 3,000 3,539 Suffolk County NY GO 5.000% 5/15/20 5,000 5,701 Suffolk County NY GO 5.000% 5/15/26 (4) 5,770 7,121 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/19 500 502 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/20 1,000 1,003 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.000% 3/1/26 1,995 2,001 Suffolk County NY Judicial Facilities Agency Lease Revenue (H. Lee Dennison Building) 5.000% 11/1/33 7,900 9,088 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.000% 6/1/32 2,675 3,013 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.250% 6/1/37 3,300 3,740 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,159 Tompkins County NY Development Corp. Revenue (Ithaca College) 5.000% 7/1/32 1,555 1,881 Tompkins County NY Development Corp. Revenue (Ithaca College) 5.000% 7/1/33 1,605 1,935 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) 5.000% 7/1/37 7,130 8,184 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/22 (Prere.) 1,110 1,345 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/23 390 467 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/24 4,000 4,976 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/25 2,000 2,394 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 2,000 2,394 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 10,000 12,318 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 500 641 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 6,400 7,645 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/27 925 1,179 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 2,500 2,978 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 600 759 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 2,675 2,912 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/29 725 911 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 500 627 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 6,990 8,456 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 3,000 3,827 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 3,385 3,631 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 2,000 2,474 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/36 2,500 3,094 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/36 5,000 6,232 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 10,000 10,711 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 2,500 3,097 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 15,000 16,125 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/40 1,000 1,222 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/41 7,500 9,282 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/45 4,000 4,998 2 Triborough Bridge and Tunnel Authority New York Revenue TOB VRDO 0.590% 9/8/16 4,000 4,000 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/23 1,000 1,220 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/24 1,000 1,241 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/25 1,000 1,261 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/26 1,000 1,262 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/27 1,600 2,008 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/28 1,000 1,247 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 1,500 1,698 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.125% 9/1/40 3,650 4,158 United Nations Development Corp. New York Revenue 5.000% 7/1/20 3,340 3,721 Utility Debt Securitization Authority New York Revenue 5.000% 6/15/27 3,000 3,867 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/27 5,000 6,494 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/28 18,520 24,204 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/29 7,000 8,730 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 10,000 12,432 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/31 7,000 8,675 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/32 9,650 11,921 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 3,150 3,879 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 7,755 9,763 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/34 5,130 6,298 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/36 23,700 29,517 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/41 27,400 33,384 Westchester County NY GO 5.000% 7/1/17 (ETM) 200 207 Westchester County NY GO 5.000% 7/1/17 9,280 9,626 Westchester County NY GO 5.000% 7/1/17 (ETM) 860 892 Westchester County NY GO 5.000% 1/1/21 1,550 1,827 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/20 (Prere.) 85 103 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/20 (Prere.) 1,865 2,266 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 2,500 2,956 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/25 1,810 2,094 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 15 17 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 235 272 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 3.000% 1/1/18 900 921 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/28 1,350 1,565 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/34 1,450 1,638 Westchester County NY Local Development Corp. Revenue (Pace University) 5.000% 5/1/34 1,500 1,715 Westchester County NY Local Development Corp. Revenue (Pace University) 5.500% 5/1/42 3,000 3,524 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/27 1,000 1,243 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/28 1,000 1,235 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/29 1,000 1,227 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/34 2,500 3,007 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/46 7,500 8,866 Yonkers NY GO 5.000% 10/1/20 1,000 1,150 Yonkers NY GO 5.000% 3/15/22 (4) 1,600 1,864 Yonkers NY GO 5.000% 3/15/23 (4) 1,250 1,452 Yonkers NY GO 5.000% 3/15/25 (4) 1,000 1,148 Puerto Rico (0.0%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 860 1,175 Guam (0.0%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/29 1,000 1,172 Total Investments (100.1%) (Cost $4,100,321) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2016. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $34,052,000, representing 0.8% of net assets. 3 Securities with a value of $1,544,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). New York Long-Term Tax-Exempt Fund (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 4,482,231 — Futures Contracts—Assets 1 7 — — Futures Contracts—Liabilities 1 (23) — — Total (16) 4,482,231 — 1 Represents variation margin on the last day of the reporting period. New York Long-Term Tax-Exempt Fund C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At August 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 30-Year U.S. Treasury Bond December 2016 91 15,504 28 5-Year U.S. Treasury Note December 2016 82 9,943 10 38 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2016, the cost of investment securities for tax purposes was $4,102,267,000. Net unrealized appreciation of investment securities for tax purposes was $379,964,000, consisting of unrealized gains of $380,393,000 on securities that had risen in value since their purchase and $429,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD NEW YORK TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD NEW YORK TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 VANGUARD NEW YORK TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2016 *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference.
